Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application contains claims directed to the following patentably distinct species: A) Figures 3-9; B) Figures 10-13; C) Figures 14-22; D) Figures 23a-23c;          E) Figures 24-25c; and F) Figure 26. The species are independent or distinct because they represent possibly separately inventive differences in arrangement of the label assembly. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is held to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The individual arrangements amongst the species would require individual attention and search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Michael Crilly on April 5, 2021, a provisional election was made without traverse to prosecute the invention of species C, claims 1-2, 8-11 and 14-20. Affirmation of this election must be made by applicant in replying to this Office action. Claims 3-7 and 12-13 were withdrawn from further 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 4, 6 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 4, line 2, “magnetically operable” is considered too indefinite as to define the metes and bounds of what is trying to be defined. In claim 6, line 2, “hook-n-loop operable” and claim 8, line 2, “adhesively operable” are also indefinite as to their scope and clear meaning.  
 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 4 or 5, and 1, respectively, of U.S. Patent No. 10,741,100. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the claims can be wholly derived from the defined subject matter claimed in the earlier patent’s claims as indicated.

Claims 8 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 or 2 of U.S. Patent No. 10,741,100. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the previously claims encompass the previously disclosed and not previously claimed subject matter.  

Claims 1, 10, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 3 and 3, respectively of U.S. Patent No.9,601,035. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the pending claim 1 can be wholly derived from the defined subject matter claimed in the earlier patent’s claim 1.

Claims 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,601,035. Although the claims at issue are not identical, they are not patentably distinct from each other because the .  

Claims 1, 10, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.9,501,957. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the pending claim 1 can be wholly derived from the defined subject matter claimed in the earlier patent’s claim 1.

Claims 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,501,957. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the previously claims encompass the previously disclosed and not previously claimed subject matter.  

Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.9,390,633. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claim 1 can be wholly derived from the defined subject matter claimed in the earlier patent’s claim 1.

Claims 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,390,633. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the previously claims encompass the previously disclosed and not previously claimed subject matter.  

15.	Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                            	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG